DETAILED ACTION
This is a non-final Office action for Application 16/577,655 filed 09/20/2019.

Status of Claims
Claims 1-13 are pending;
Claims 1-13 are original;
Claims 1-13 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/18/2019 has been considered by the Examiner.

Prior Art
The applicant is reminded that the specification describes Figure 1 of the drawings as "a view of a conventional fence securing device" (paragraph 0026, line 1).  "[W]here terms such as 'background art,' or 'related art,' or 'conventional' are used, which raise the question of whether subject matter is, in fact, 'prior art,' the USPTO should be permitted to presume that it is 'prior art' absent an express denial by the applicant."  Ex parte Ji-Young Lee, No. 2006-2328, 2006 WL 4075454 (B.P.A.I. Feb. 23, the conventional fence securing device as shown in Figure 1 of the drawings is considered as prior art, since no express denial by the applicant is found in the record.  In reply to the current Office action, the applicant "can overcome this presumption by an affidavit or declaration of the inventor addressing the legal tests for 'prior art' and evidence of knowledge of the level of skill in the art; arguments of counsel will not be persuasive."  Ex parte Ji-Young Lee, No. 2006-2328, 2006 WL 4075454 (B.P.A.I. Feb. 23, 2007).

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old (i.e., the conventional fence securing device) is illustrated.  See MPEP § 608.02(g).  Note that the conventional fence securing device (1) as shown in Figure 1 of the drawings is considered as prior art as discussed above under Prior Art in the current Office action.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claims 1-12, the language "characterized in that" does not conform to the current U.S. practice and should be properly reworded.
Claim 1, line 8, "the respective mounting opening" appears to be --the at least one mounting opening--.
Claim 1, line 13, the applicant is advised to change "the fence elements" to --the two fence elements-- for consistency.  Similar objection applies to the limitation "the fence elements" in claim 2 (lines 4 and 5) and claim 11 (line 4).
Claim 1, line 14, "that" should be deleted.
Claim 1, line 14, "the supporting surface" appears to be --the at least one supporting surface--.
Claim 1, line 14, "the supporting section" appears to be --the at least one supporting section--.
Claim 1, line 16, "the mounting opening" appears to be --the at least one mounting opening--.
Claim 3, line 4, "respectively" should be removed.
Claim 3, line 5, "one other" appears to be --one another--.
Claims 4 and 5, "the supporting sections" appears to be --the at least two supporting sections--.
Claim 5, line 4, "facing each other" is redundant and should be removed.
Claim 8, line 4, "that" should be removed.
Claim 11, line 4, "can" appears to be --is adapted to--.
.
Appropriate correction is required.

Claim Interpretation
Regarding claim 11, the "fence elements" are positively recited in lines 3 and 4, "the fence securing device comprises at least one closure element, by means of which one of the fence elements can be attached to the fence securing device."  Therefore, the "fence elements" are considered as required structures within the scope of claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is recited in line 1, "the mounting comprises two mounting openings."  Note that claim 1 recites in lines 5 and 6, "the body comprises at least one mounting with at least one mounting opening."  As such, it is not clear as to how the "two mounting openings" in claim 2 are related to the "at least one mounting opening" in claim 1.  For example, does the "at least one mounting" in claim 2 comprise the "two mounting openings" in claim 2 in addition to the "at least one mounting opening" in claim 1?  Or does the "at least one mounting opening" in claim 1 comprise the "two mounting openings" in claim 2?  Similar rejection applies to the limitation "at least two supporting sections" in claim 4 (line 3).  Appropriate correction is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation "the two opposite lateral surfaces" (claim 3, lines 3 and 4) in the claim.  Also, it is not clear as to how the "two opposite lateral surfaces" in claim 3 are related to the "four lateral surfaces" in claim 1 (line 4).  For example, does the "body" in claim 3 comprises the "two opposite lateral surfaces" in claim 3 in addition to the "four lateral surfaces" in claim 1, e.g., totaling six lateral surfaces?  Or do the "four lateral surfaces" in claim 1 comprise the "two opposite lateral surfaces" in claim 3?  Similar rejection applies to the limitation "the two lateral surfaces" in claim 4 (line 4).  Appropriate correction is required.
Regarding claim 4, there is insufficient antecedent basis for the limitation "the supporting surfaces" (claim 4, line 5) in the claim.  Note that claim 1 merely recites "at least one supporting surface" of the "at least one supporting section" in lines 11 and 12.  Appropriate correction is required.
Regarding claim 7, there is insufficient antecedent basis for the limitation "the two mounting openings" (lines 3 and 4) in the claim.  Note that claim 4 merely recites "the at least one mounting opening" in line 4.  Appropriate correction is required.
Regarding claim 9, it is recited in lines 3 and 4, "a filling container is arranged in the cavity, which is connected to the inlet device and to the outlet device in a material transferring manner."  It is not clear as to which particular element (i.e., the "filling container" or the "cavity") the term "which" refers to.  Also, the limitation "a material transferring manner" is recited claim 8 (line 5) and claim 9 (line 4).  It is not clear as to whether the "material transferring manner" in claim 9 is the same as or different from the "material transferring manner" in claim 8.  Appropriate correction is required.
Claims 5 and 6 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al. (US 9,556,582 B2), hereinafter Pelletier.
Regarding claim 1, the applicant is remined that the "two fence elements" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Pelletier discloses a fence securing device (20, fig 1) for fixing two fence elements onto one another (see Figure 1, the fence securing device 20 is capable of performing the above intended use), wherein the fence securing device comprises a body (20, fig 1) with a bottom side (38, fig 5) for placing the body on a ground (see Figure 4, the bottom side 38 is capable of performing the above intended use), with a top side (34, fig 4) facing away from the bottom side and with four lateral surfaces (46, fig 1), and wherein the body comprises at least one mounting (40, fig 1) with at least one mounting opening (40, fig 1) on the top side for receiving complementary mounting elements of the two fence elements (see Figures 1 and 4, the mounting openings 40 are capable of performing the above intended use), and wherein the respective mounting opening penetrates the body from the top side to the bottom side (see Figure 4), characterized in that at least one supporting section (201, 202, fig 1, see annotation, the upper protruding blocks) formed on the body as a single piece with at least one supporting surface (201a, 201b, fig 1, see annotation, the inner supporting surfaces) is arranged on the top side of the body for supporting the fence elements (see Figures 1 and 4), and that the supporting surface of the supporting section faces the at least one mounting opening and is arranged in parallel and at a distance to a centre axis of the mounting opening (see Figures 1 and 4).
[AltContent: textbox (205)][AltContent: textbox (202)][AltContent: textbox (201 )]
    PNG
    media_image1.png
    574
    565
    media_image1.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image2.png
    446
    532
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (46)][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (205)][AltContent: arrow][AltContent: connector]

[AltContent: textbox (201a )][AltContent: textbox (202a )]
[AltContent: textbox (40 )]

Regarding claim 2, characterized in that the mounting comprises two mounting openings (40, fig 1) arranged spaced away from each other for receiving the respective complementary mounting elements of the fence elements (see Figures 1 and 4, the mounting openings 40 are capable of performing the above intended use). 
Regarding claim 3, characterized in that the two mounting openings are arranged equally spaced away from the two opposite lateral surfaces (46, fig 1) of the body or from the two lateral surfaces respectively of the body lying next to one other (see Figure 1).
Regarding claim 4, characterized in that the fence securing device comprises at least two supporting sections (201, 202, fig 1, see annotation), wherein the supporting sections are both arranged at the at least one mounting opening and are arranged opposite to one another (see Figure 1) and wherein the supporting surfaces (201a, 202a, fig 1, see annotation) of the supporting sections are arranged spaced away and facing one another (see Figure 1).
Regarding claim 5, characterized in that that the fence securing device comprises a bridge section (205, fig 4, see annotation) which connects the supporting surfaces facing each other of the supporting sections to one another (see Figures 1 and 4, e.g., via the grooves 26).
Regarding claim 6, characterized in that the bridge section extends up to the top side of the body (see Figure 4).
Regarding claim 7, characterized in that the bridge section extends up to the bottom side of the body (see Figure 4) and the two mounting openings (40, fig 1) of the mounting are separated from one another.
Regarding claim 10, characterized in that the fence securing device is made of a metal or a metal alloy or a plastic (col 3, lines 21-23).


Claims 1, 2, 4-6, 10, and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomax (US 2018/0266137 A1).
Regarding claim 1, the applicant is remined that the "two fence elements" are not positively recited in claim 1 and therefore are not required structures within the scope of claim 1.  Lomax discloses a fence securing device (800, fig 1) for fixing two fence elements onto one another (see Figure 15, the fence securing device is capable of performing the above intended use), wherein the fence securing device comprises a body (800, fig 10) with a bottom side (800a, fig 10, see annotation, the lower side) for placing the body on a ground (see Figure 10, the bottom side 800a is capable of performing the above intended use), with a top side (800b, fig 10, see annotation, the upper side) facing away from the bottom side and with four lateral surfaces (800c, fig 
[AltContent: textbox (8210b)][AltContent: textbox (8210c)][AltContent: arrow][AltContent: textbox (8210a)]
[AltContent: connector][AltContent: textbox (800c)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    519
    779
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: textbox (800a)]
[AltContent: connector]
[AltContent: textbox (800b)]
[AltContent: textbox (8210d)][AltContent: textbox (800c)]

Regarding claim 2, characterized in that the mounting comprises two mounting openings (230, 260, fig 10) arranged spaced away from each other for receiving the respective complementary mounting elements of the fence elements (see Figures 10 and 15, the two mounting openings 230, 260 are capable of performing the above intended use).
Regarding claim 4, characterized in that the fence securing device comprises at least two supporting sections (8210a, 8210b, fig 10, see annotation), wherein the supporting sections are both arranged at the at least one mounting opening and are arranged opposite to one another and wherein the supporting surfaces of the supporting sections are arranged spaced away and facing one another (see Figure 10).
Regarding claim 5, characterized in that that the fence securing device comprises a bridge section (8210c, fig 10, see annotation, the middle section of 8210) which connects the supporting surfaces facing each other of the supporting sections to one another (see Figure 10).
Regarding claim 6, characterized in that the bridge section extends up to the top side of the body (see Figure 10).
Regarding claim 10, characterized in that the fence securing device is made of a metal or a metal alloy or a plastic (paragraph 0028, line 1).
Regarding claim 11, characterized in that the fence securing device comprises at least one closure element (8240, fig 10), by means of which one of the fence elements (104, 110, fig 15) can be attached to the fence securing device (see Figures 10 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lomax (US 2018/0266137 A1) in view of Barnes (US 8,789,549 B1).
Regarding claim 8, Lomax discloses the fence securing device, characterized in that the fence securing device is designed in the form of a hollow body with a cavity (paragraph 0030, lines 1-4) and that the fence securing device comprises an inlet device (530, fig 11), which is connected to the cavity in a material transferring manner (paragraph 0030, lines 1-4).
Lomax does not disclose the fence securing device, characterized in that the fence securing device comprises an outlet device, which is connected to the cavity in a material transferring manner.
Barnes teaches a fence securing device (100, fig 5) designed in the form of a hollow body with a cavity (see Figure 5), wherein the fence securing device comprises an inlet device (120, fig 5) and an outlet device (150, fig 5), which are connected to the cavity in a material transferring manner (see Figure 5).




    PNG
    media_image4.png
    663
    578
    media_image4.png
    Greyscale









Lomax and Barnes are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the fence securing device (Lomax: 800, fig 10) with the inlet device (Lomax: 530, fig 10) and an outlet device (Barnes: 150, fig 5), which are connected to the cavity in a material transferring manner (Barnes: see Figure 5), as taught by Barnes.  The motivation would have been to allow the coagulable material to be conveniently released for weight deduction of the fence securing device for ease of transport.  Therefore, it would have been obvious to combine Lomax and Barnes to obtain the invention as specified in claim 8.
Regarding claim 13, Lomax, as modified by Barnes (see above discussions with respect to claim 8), teaches a fence securing device (Lomax: 800, fig 1) for fixing two fence elements onto one another (Lomax: see Figure 15, the fence securing device is capable of performing the above intended use), wherein the fence securing device comprises a body (Lomax: 800, fig 10) with a bottom side (Lomax: 800a, fig 10, see .

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lomax (US 2018/0266137 A1) in view of Barnes (US 8,789,549 B1) and Galhaud et al. (FR 2497919 A1)1, hereinafter Galhaud.
Regarding claim 9, Lomax, as modified by Barnes with respect to claim 8, does not teach the fence securing device, characterized in that a filling container is arranged in the cavity, which is connected to the inlet device and to the outlet device in a material transferring manner.
Galhaud teaches a fence securing device (1, fig 1) designed in the form of a hollow body with a cavity (see Figure 1), wherein a filling container (5, fig 1) is arranged in the cavity, which is connected to an inlet device (10, fig 1) in a material transferring manner.

    PNG
    media_image5.png
    785
    755
    media_image5.png
    Greyscale











.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lomax (US 2018/0266137 A1) in view of Kuo et al. (US 10,184,267 B2), hereinafter Kuo.
Regarding claim 12, Lomax does not disclose the fence securing device, characterized in that the fence securing device comprises at least one warning element.
Kuo teaches a fence securing device (1, fig 3) comprising at least one warning element (6, fig 3, col 4, lines 2-4).

    PNG
    media_image6.png
    579
    380
    media_image6.png
    Greyscale









Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Galhaud is attached to the current Office action.